March 15 , 2016 U.S. Securities & Exchange Commission 100 F. Street, N.E. Washington, DC 20549 RE: Vanguard Star Funds (the Trust) File No. 2-88373 Commissioners: Enclosed is an amendment to Form N-CSR originally filed on December 22, 2015, which we are filing pursuant to Rule 30b2-1 of the Investment Company Act of 1940. The purpose of this amendment is to refile the annual report to shareholders required by Item 1 of Form N-CSR to correct reported benchmark performance data for the LifeStrategy Conservative Growth Fund, a series of the above-referenced Trust. Pursuant to Rule 30a-2(a), we are enclosing new certifications by the principal executive and principal financial officer of the Trust. Please contact me at (610) 669-2153 with any questions concerning the enclosed Amendment. Sincerely, /s/Jaliya S. Faulkner Jaliya S. Faulkner Associate Counsel The Vanguard Group, Inc. cc: Asen Parachkevov U.S. Securities & Exchange Commission
